Citation Nr: 0301578	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for the residuals of a fracture of the left femur.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant had active service from August 1976 to 
August 1979, and again from September 1983 to November 
2000, including service in Southwest Asia (Persian Gulf).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issue decided herein have 
been obtained.  

2.  The residuals of a left femur fracture are currently 
manifested by pain on extremes of left hip movement; the 
left hip impairment more nearly approximates slight than 
moderate and there is no significant impairment of the 
left knee.  


CONCLUSION OF LAW

The requirements for an initial rating in excess of 
10 percent for the residuals of a fracture of the left 
femur have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5255 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002)).  The Board will assume, for the purposes of 
this decision, that the liberalizing provisions of the 
VCAA and the implementing regulations are applicable to 
the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim unless there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify 
a claimant and the claimant's representative, if any, of 
any information, including any medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the representative, 
if any, of which portion, if any, of the necessary 
evidence must be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that through the statement of the case 
and supplements thereto, the RO has notified the appellant 
of the evidence and information needed to substantiate his 
claim, the information he should provide to enable the RO 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence and information on his 
behalf, and the evidence that the veteran should submit if 
did not desire the RO to obtain the evidence on his 
behalf.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, service medical records have been associated 
with the claims folder, and the veteran has been afforded 
an appropriate VA examination of the disability at issue.  
Neither the veteran nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Impairment of the femur characterized by malunion with 
slight knee or hip disability warrants a 10 percent 
rating; with moderate knee or hip disability, a 20 percent 
rating is warranted; and with marked knee or hip 
disability, a 30 percent rating is warranted.  A rating in 
excess of 30 percent is authorized for fracture of the 
surgical neck with false joint, or of a fracture of the 
shaft or anatomical neck with nonunion.  38 C.F.R. 
§ 4.71a, diagnostic Code 5255.

Limitation of extension of a thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.

Limitation of flexion of a thigh warrants a 10 percent 
evaluation if flexion is limited to 45 degrees or a 30 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.

Limitation of abduction of a thigh with motion lost beyond 
10 degrees warrants a 20 percent evaluation.  A 10 percent 
evaluation is warranted for limitation of adduction with 
an inability to cross legs.  Limitation of rotation with 
an inability to toe-out the affected leg more than 15 
degrees warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
histories and findings pertaining to this disability, 
except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In May 1999, the appellant sustained a spiral oblique 
fracture of the lesser trochanter of the left femur in a 
parachute jump.  It was noted that this fracture was very 
comminuted, and it was repaired with an open reduction 
with the insertion of rods and pins.  A follow-up 
treatment record in May 1999 notes that the wounds had 
healed without infection, but that there was some swelling 
of the foot.  The appellant was walking on crutches at 
this time.  X-ray studies in June 1999 disclosed 
good/excellent alignment with the hardware in place.  
Extensive rehabilitation continued, including additional 
follow-up visits in June, July and October 1999.  In March 
2000, it was reported that the appellant was doing well.  
He was complaining of mild knee discomfort after skiing 
and some other activities, but there was no effusion and 
the knee range of motion was from 0-135 degrees.  

At the time of his retirement medical examination in 
September 2000, the appellant complained only of pain and 
discomfort from the surgical rods and pins which prevented 
him from doing things he could do before the accident; he 
made no mention of a limp at this time.  The examining 
physician reported only that the appellant was status post 
spinal fracture of the left femur with the insertion of 
pins and rods.  Again, no mention was made of a limp.  

On the official VA examination in August 2001, the 
appellant complained of daily pain in his left leg; of a 
sharp, shooting pain upon standing after being seated for 
more than one hour; and of his inability to sleep on his 
left side.  He made no mention of a limp at this time.  It 
was also reported that the appellant had been employed 
since his retirement from the military in September 2000, 
and that he had missed no time from work for any reason.  

The medical examiner in August 2001 reported that the 
appellant demonstrated a normal posture and gait.  There 
was a full range of motion in both the left hip and left 
knee, with pain on the extremes of movement of the left 
hip.  There was no joint swelling, redness or increased 
warmth noted on this examination.  X-ray studies of the 
left femur disclosed the presence of the surgical 
hardware.  Neither the appellant nor the examiner made any 
reference to instability, incoordination, weakness, 
fatigue on repeated use, or other indications of 
functional impairment in the left hip or knee.  

Subsequently, lay statements were received from the 
appellant's wife and a co-worker describing incidents in 
which he cried out in pain while standing up after being 
seated for awhile.  The appellant's wife also said that he 
could no longer participate in sporting events, 
particularly running events such marathons, which he used 
to love.  

Although the appellant currently demonstrates a full range 
of motion in both the left hip and knee, the extremes of 
left hip movement are objectively accompanied by pain.  
The appellant's subjective complaints of pain have also 
been noted.  Based upon a consideration of the principles 
set forth at 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), a 10 percent 
rating is appropriate under these circumstances.  

The Board has noted that the appellant subsequently 
maintained that he was limping on the day of his August 
2001 VA examination.  However, the examiner directly 
contradicted this assertion in reporting that the 
appellant demonstrated a normal gait at that time.  In 
view of the fact that none of the post-surgical service 
medical records mention a limp once the appellant's 
physical rehabilitation was completed, nor did the 
appellant himself mention a limp either at the time of his 
retirement examination in September 2000 or in his written 
complaints at the time of the August 2001 VA examination, 
the Board finds the VA examiner's comments to be more 
credible concerning the presence or absence of a limp in 
August 2001.  

In essence, the appellant objects to the current 
10 percent rating on the grounds that his left femur 
fracture has resulted in a "marked" decline in the quality 
of his life which, he feels, qualifies him for a 
30 percent rating.  The Board is not unsympathetic to his 
concerns and has considered them carefully.  However, the 
manifestations to which the appellant points-no more 
running and sports, an inability to sleep on his left 
side, etc.-are not the type of considerations governing VA 
disability ratings, which are concerned primarily with 
impairment of earning capacity.  As noted above, the 
appellant has reported full employment after service, with 
no days lost for medical or other reasons.  He has 
required no post-service treatment for the disability.  In 
addition, the reports of the service retirement 
examination and the VA examination demonstrate that the 
veteran has no impairment of his left knee, that his left 
hip impairment more nearly approximates slight than 
moderate and that he does not have limitation of motion of 
the left hip which more nearly approximates that required 
for a 20 percent rating than that required for a 10 
percent rating.  Moreover, there is no objective evidence 
to the contrary. 

Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
or not they have been raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
Board has found no section that provides a basis upon 
which to assign a higher disability evaluation for the 
disability at issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has 
not required frequent hospitalization for this disability 
and that the manifestations of this disability are not in 
excess of those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the 
average industrial impairment from the disability would be 
in excess of that contemplated by the assigned rating of 
10 percent.  Therefore, referral of this case for extra-
schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent 
for the residuals of a fracture of the left femur is 
denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

